ORDER
PER CURIAM.
The motion to consolidate these petitions for review is granted. Petitions for review nos. 05-77196 and 06-71958 are consolidated.
We have reviewed the petitions for review and stay motions. We conclude that petitioners have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review under the REAL ID Act, Pub.L. No. 109-13, Div. B, 119 Stat. 231 (2005). See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss these petitions for review for lack of jurisdiction is granted because we lack jurisdiction to review the Immigration Judge’s discretionary determination that petitioners did not demonstrate exceptional and extremely unusual hardship under 8 U.S.C. § 1229b(b)(l)(D). See 8 U.S.C. § 1252(a)(2)(B)(I); Fernandez v. Gonzales, 439 F.3d 592, 596 (9th Cir.2006); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED.